DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2007/0108123).
Lee teaches a system for treating human-derived waste ([0016] “An objective of the present invention is to employ algae and diatoms that are cultivated under special conditions to treat wastewater containing animal or human excreta, applying Calcium Salt and Silica Salt to develop a competent cell in the algae and diatoms, removing un-dissolved residues after decomposing the dissolved organic matter (COD) contained in the wastewater and animal excreta, removing pollutants contained in the wastewater through a series of multiple stage treatment tanks consisting of 3.about.1,000 steps, each 4.about.8 inches in width, and sequentially diluting the wastewater under different cultivating conditions.”) and capturing value-added chemicals in an isolated environment .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 3,773,659) in view of Nakazono (US 5,472,474).
Carlson et al. disclose a biorefinery system that metabolically decomposes the chemical oxygen demand of waste (col. 5, lines 35-40; “The enzyme vessel, when used, will normally form a portion of the low rate of flow cycle and inoculum can be recycled 
Nakazon discloses a system providing a protein cake derived from human waste (col. 2, lines 2-9; “This liquid is directly used as liquid fertilizer or water soluble nitrogen is added to the liquid to produce liquid fertilizer for hydroponics. The raw material made of human waste is dehydrated making use of the oil in the cooker and the dehydrated human waste is taken out of the cooker and the oil component is removed therefrom so as to produce fertilizer or forage in a cake form containing a high percentage of protein.”) in order to, for example, provide a fertilizer or feed source.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Carlson et al. such that it includes a valuable product comprising protein cake in order to, for example, provide a fertilizer or feed source derived from human wastes.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (‘659) in view of Nakazono (‘474) as applied above, and further in view of Cao et al. (US 2014/0165461).
Carlson et al., as modified by Nakazono, do not disclose wherein said system further captures and chemically binds carbon dioxide into microbial cells to produce cabin air.
Cao et al., also directed to a biorefinery system (Fig. 2), disclose a system wherein said system further captures and chemically binds carbon dioxide (Fig. 2) into 2 could be injected in suitable points placed at specific intervals along the tubes. This allows to advantageously prevent algae starving due to carbon dioxide consumption and too high value of pH.) in order to, for example, sustain life in an environment requiring oxygen. 
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Carlson et al., as modified by Nakazono, such that it includes wherein said system further captures and chemically binds carbon dioxide into microbial cells to produce cabin air in order to, for example, sustain life in an environment requiring oxygen. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (‘012) in view of Christodoulatos et al. (US 2002/0158012).
Lee et al. do not disclose wherein said isolated environment is that which exists within an aerospace vehicle or aerospace living quarters.
Christodoulatos et al. discloses providing a system for human derived waste ([0004] “Water reclamation from various aqueous streams and reuse is thus imperative. Water rich liquid streams in space/space vehicle habitats include washwater, utility water (food preparation, laundry), urine and condensate water. Mixtures of the first two streams (washwater, utility water) are commonly termed greywater. Estimated quantities of urine and greywater vary in the range of between 1.3-2.1 liters of urine 
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Lee et al. such that it includes wherein said isolated environment is that which exists within an aerospace vehicle or aerospace living quarters in order to, for example, place the system in an area where space availability and utilization are major concerns.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/24/22